Grant, C. J.
(dissenting). I think that the court clearly and fairly instructed the jury upon every point essential for their consideration. He gave to them, fully and fairly, the theory of the prosecution and of the defense; instructed them as to the presumption of innocence, reasonable doubt, impeachment and credibility of witnesses. The court might perhaps, with propriety, have given some of the requests preferred, or the substance of them, but it is not necessary that every conceivable correct proposition should be given to the jury in a criminal case. It is only *44essential that the instructions be such as to properly protect the respondent. 'It does not follow that, because some court has said in an opinion that the testimony of the respondent in a criminal case may outweigh the testimony of all the other witnesses, it is essential, in every case thereafter tried, that the court should so instruct the jury.
The fourth request was sufficiently covered by the general charge in regard to the credibility of witnesses. I see no reason why the respondent should have been singled out, and attention specially called to his testimony. We are cited to no case which holds that to be essential. The language of the request would apply equally to any other witness. Where conviction depends mainly upon one witness for the people, such an instruction in regard to his testimony would be a correct statement of the law, but such an instruction would sound strange when so applied. The jury were instructed that the weight of evidence was for them entirely. Every juror of average intelligence knows this, without being so instructed, and also knows that he can believe or disbelieve any witness. When one on trial for a crime becomes a witness, and is, by the instruction of the court, placed on the same basis as other witnesses, he has received all the protection in this regard which the law gives. him. The same rules of evidence apply to him as to others, and the practice of calling special attention to one witness has been condemned.
I doubt whether the seventh request was specially applicable to this case. There were just two facts to be determined: (1) Did respondent strike the deceased? (2) Did the blow result in death ? The illustration contained in the request states the three links. One is conceded, and the other two are summed up in the two questions I have above given. It is manifest from this record that counsel, with ability and energy, argued the two questions to the jury, viz., that the deceased died from fright, and that he was not struck by the respondent. I can conceive of no good purpose to be served by instructing the jury as requested; neither do I think there was any necessity for *45such instruction. After devoting nearly a page to stating the theory of the defense according to their testimony, the court said:
“They claim that Owen McArron did not go out upon the street, and did not strike the blow; consequently, that he could not be guilty of the crime that is charged against him here. They also claim that the death of young Seeback may have resulted from the fright caused by Owen McArron’s coming to the door suddenly, as he did, at that hour of the evening, and saying what he did to them, or that, perhaps, in his attempting to get away hurriedly, he may have tripped and fallen, and received the injury which resulted in his death; but, in any event, they claim that Owen McArron did not do it.”
And again:
“ The theory of the defendant is, substantially, that this boy must have lain there upon the street something between 20 to 30 minutes after he was injured before he was found; perhaps it is safer for me to say 15 to 30 minutes. The theory of the prosecution is that he was found immediately after the injury. That is a matter which you must settle from the testimony. If the boy was injured at the time the defense claim, some 15 to 30 minutes before he was found, and Owen McArron did not go out upon that street, and did not strike him, and he was away from there at the time that he was found, he was not at or near the premises, nor immediately before it, if you believe that to .be true, it would be your duty to acquit the defendant.”
And again:
“If he didn’t strike that blow, or if death did not result from that blow, assuming that he did strike him, if death did not result from that blow, it would be your duty to acquit him.”
I think that the above instructions, together with others, rendered it unnecessary to give the request preferred.
The testimony to which the nineteenth request is claimed to be applicable is this: Owen McArron testified that he took his cows away to the pasture at 6 o’clock, came back, did the work, and then went to Callahan’s. Two officers *46met and arrested the respondent on his way back from Callahan’s. They testified that respondent said that he had left the house about 6 o’clock, had taken the cows to pasture, had gone from there to Callahan’s, and had not been back to the house meanwhile. According to respondent’s own testimony, he did not know he was under arrest when he made the statement. The officer had said no more to him than that he wanted him to come down to an inquest; that a boy had been found in front of a new house, and that “I was with him.” He further testified that he did not think he was then under arrest. In the light of this testimony, was there any occasion to give the nineteenth request ? I think not. The respondent was defended by astute and able counsel, who exerted every means known to the law in behalf of their client. They were given a wide latitude in the examination and cross-examination of witnesses. Every witness who could throw any light upon the transaction was produced, and I find nothing upon the record to indicate that the respondent was not given a fair and impartial trial.
I think that the requests numbered 3 and 22 were sufficiently covered by the oral charge.
The conviction should be affirmed.